 636DECISIONSOF NATIONALLABOR. RELATIONS BOARDHalving found that Respondent has unlawfully supported the IBEW, it willbe recommended that it withdraw recognition from the IBEW until such timeas it may be certified by the Board and disavow and cease giving effect to thecontract of March 16, 1950 uHaving found no violation of the Act in the discharge of Florence Hall, ittill" be recommended that the allegation in the complaint to that effect bedismissed.Upon the basis of the foregoing findings of fact and the entire record in thecase,I make the following :CONCLUSIONS OF LAW.I. International Union of Electrical, Radio, and Machine Workers, CIO,United Electrical, Radio, and Machine Workers, of America, Local 1154, UE, andInternational Brotherhood of Electrical Workers, are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure, of employment of JohnKelliher, thereby discouraging membership in a labor organization, Respondenthas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.{-3..By giving support to the International Brotherhood of Electrical Workers,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section S (a) (2) of the Act.4.By the unfair labor practices referred to in paragraphs 2 and 3, above,and by interrogating, threatening, and coercing its employees concerning theirdisposition toward labor organizations, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.5.The aforesaid unfair labor practices, are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The discharge of Florence Hall was not in violation of the Act.[RecommendedOrder omittedfrom publication in this volume.]"IRespondent is not required to retract any substantive benefits given to employeesunder the contract.Pacific Maritime Association,et al.,89 NLRB 894.-ROSS LUMBER COMPANY"andLUMBER AND SAWMILL WORKERS UNION,LoCAL No. 3030, AFL, PETITIONER.Case No. 36-RC-590.May17, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Howard A. McIntyre, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed?.iAt the hearing a representative of International Woodworkers of America, CIO, movedto intervene, but stated that that organization's interest in the case would be disclosedonlyif the Board were to rule that the production and maintenance employees of the Employer'sWhite City and Prospect mills constituted a single appropriate unit.Accordingly, thehearing officer denied the IWA's motion, but invited its representative to remain at thehearing, and advised him that he would be notified of the Board's decision.94 NLRB No. 95. ROSS LUMBER COMPANY637-Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor -organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all production and maintenance em-ployees at the Employer's White City planing mill where it processesgreen lumber brought in by truck from the Employer's saw mill inProspect, Oregon.The Employer contends that the only appropriateunit is one comprising employees at both its White City and Prospectmills.There is no history of collective bargaining at either mill.At Prospect, where it employs between 27 and 32 employees, thethem into rough green lumber.The Employer then transports thelumber to White City, a distance of approximately 30 miles, where itis stacked, dried, resawed, and planed, by a working force of approxi-mately the same size as that employed at Prospect:The operationsare under a common manager, although there is a separate subordinatesupervisor at each location.All employees at both locations are listedon a single alphabetical payroll, and single office records serve both'plants.All employees are subject to the same wage plan, the samehours of work, and the same holidays.There is some exchange ofemployees between the 2 plants.Although it appears that the WhiteCity mill does some work processing lumber from other companies,it is clear that -if the Prospect operation were closed down, the WhiteCity mill would also have to close.In view of the foregoing, and uponthe entire record in the case, we find that a unit limited to the WhiteCity employees is not appropriate, but that the only appropriate unitwould comprise the employees of both operations.'-Although the Petitioner stated at the hearing that it desired toproceed with an election even if the Board should find the broaderunit appropriate, we are not satisfied that its showing of interest inthe broader unit is sufficient to warrant holding an election.3Ac-cordingly, we shall dismiss the petition.42SeeMixer and Company,86 NLRB 6563Under present practice, a 30 percent showing is considered sufficient.The Petitioner'sshowing in the broader unit does not meet this test.* SeeImperial Moulded Products Corporation,93 NLRB No.257, and the cases citedtherein (unpublished). 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDOrderITISHEREBY ORDEREDthat the instaiit petition be, and it hereby is,dismissed.PACIFIC POWER & LIGHT COMPANYandINTERNATIONAL UNION OFOPERATING ENGINEERS,LOCAL No. 843, AFL,PETITIONER.Case No.19-RC-698.May 17,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Hubert J. Merrick, hearingofficer. 'The hearingofficer'srulings made at the hearingare freefrom prejudicial error and are hereby affirmedUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following reasons :-The Petitioner : seeks to represent a unit composed of all steamfiremen and heating department maintenance men employed in theEmployer's central heating plant located at the Chinook Hotel,Yakima, Washington, excluding professional employees, guards, allother employees, and supervisors as defined in the Act.The Inter-venor, International Brotherhood of ElectricalWorkers, Local No.125, AFL, and the Employer assert that the requested unit is inappro-priate, contending that the only appropriate unit is the system-wideunit currently represented by the Intervenor..The Employer, an operating public utility, is principally engagedin the purchase, generation, transmission, sale, and distribution ofelectric energy, and the distribution and sale of steam heat and waterin the States of Washington and Oregon. Included among its oper-ations are13 hydroelectric generating plants, 1 Diesel-electric gener-ating plant, 3 steam-generating plants, and 1 central steam heat plantlocated at Yakima, Washington, which is the only plant involvedin this proceeding.The Yakima steam heating, or Chinook, plant,'After the close of the hearing, theEmployermoved to correct the transcript of therecord madeat thehearing and served on all parties a copy of the motion. In the absence,of any objection, the motionis granted.The transcript made at the hearing is deemedcorrected with respect to the matters set forthin themotion.94 NLRB No. 98.